United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethpage, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-721
Issued: September 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 14, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 2, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained reflex sympathetic
dystrophy and cutaneous neuroma causally related to her June 24, 2004 employment injury.
FACTUAL HISTORY
On September 24, 2004 appellant, then a 47-year-old mail handler, filed an occupational
disease claim alleging that she sustained carpal tunnel syndrome in the performance of duty due
to lifting heavy sacks and parcels. She first became aware of her condition on June 24, 2004.
On December 13, 2004 the Office accepted appellant’s claim for bilateral carpal tunnel
syndrome.

The Office also accepted that appellant experienced a recurrence on November 24, 2004.
On December 8, 2004 appellant underwent a left carpal tunnel release.1
On April 6, 2006 the Office denied authorization of a nerve block of the stellate ganglion
finding that the evidence of record did not establish the procedure was required due to
appellant’s accepted employment injury.
In an April 25, 2006 letter, Dr. Harvey Finkelstein, Board-certified in pain medicine,
diagnosed reflex sympathetic dystrophy in the left arm and requested authorization for a series of
three cervical stellate ganglion blocks. He explained that based on the changes in appellant’s
skin color and the increased pain that she had the early stages of complex regional pain
syndrome. Dr. Finkelstein stated that appellant reported burning and paresthesias through out on
the palmar aspect of the hand from the previous carpal tunnel surgery as well as discoloration
developing and dystrophic skin changes. In a May 22, 2006 report, Dr. Lewis B. Lane, Boardcertified in orthopedic surgery and hand surgery, found appellant’s arm pain to be of an uncertain
basis. He stated that although appellant may have a neuroma of the palmar cutaneous branch of
the median nerve, he did not feel confident exploring this area. In a June 1, 2006 note,
Dr. Carlos Montero diagnosed right hand neuroma.
In a June 7, 2006 letter, the Office asked the district medical adviser to advise whether
the three cervical stellate ganglion blocks were necessitated by appellant’s accepted condition.
The medical adviser opined that it appeared that appellant had reflex sympathetic dystrophy of
the left hand but that it was a difficult diagnosis to make with certainty and that the series of
cervical stellate ganglion blocks would be related to appellant’s condition if it was actually
present. The medical adviser opined that the symptoms and findings described seemed to fit
reflex sympathetic dystrophy and that stellate ganglion blocks were often helpful. The medical
adviser also noted that it is often a difficult condition to treat.
In a June 20, 2006 letter, the Office informed appellant that she was being sent for a
second opinion examination to determine the diagnosis of her current condition, whether there
was evidence of reflex sympathetic dystrophy in the left arm and possible cutaneous neuroma
and if so if it was related or aggravated by her work injury and whether a series of three cervical
stellate ganglion block or trigger point injections should be authorized.
On July 12, 2006 appellant was examined by Dr. Dwight C. Blum, Board-certified in
orthopedic surgery. In his July 12, 2006 report, Dr. Blum reviewed appellant’s medical history
and records and performed a physical examination. Upon examination he noted that Tinel’s sign
tapping in the left palm caused pain radiating to the wrist, mild thenar atrophy on the left and
increased pigmentation on the dorsum of the left hand compared to the right. Dr. Blum
diagnosed chronic carpal tunnel syndrome, status post release on the left hand with left hand scar
pain and opined that there was no evidence of reflex sympathetic dystrophy or possible
cutaneous neuroma. He opined that appellant’s condition was repetitive stress syndrome in the
hands, which would probably be permanent. Dr. Blum found that neither cervical stellate
ganglion blocks nor trigger point injections were indicated.
1

There is no operative report in the file.

2

In a July 31, 2006 merit decision, the Office denied authorization for stellate ganglion
blocks and trigger point injections finding that there was no medical evidence to support that
appellant sustained a reflex sympathetic dystrophy or cutaneous neuroma related to her June 24,
2004 employment injury.
In an October 11, 2006 letter, the Office informed appellant that it had found a conflict in
medical opinion between Dr. Montero and Dr. Blum and that she would be seen by a referee
physician, Dr. Noah Finkel, Board-certified in orthopedic surgery, on October 23, 2006 to
resolve the outstanding medical issues.
In an October 23, 2006 report, Dr. Finkel reviewed appellant’s medical history and
records. He noted that appellant reported ongoing tenderness at the site of the surgery in the left
hand, which occasionally radiated up her arm into her shoulder and armpit. Dr. Finkel also noted
that appellant reported occasional paresthesias. He found appellant to have a negative Tinel’s
sign on the left with a questionably positive one on the right with pain radiating to the third
finger. Dr. Finkel found no clinical evidence to suggest reflex sympathetic dystrophy. He noted
that appellant had no significant color changes although the dorsal surface of the left hand
appeared to be darker but he did not believe there to be any correlation with the prior surgery,
disuse or evidence of reflex sympathetic dystrophy. Dr. Finkel opined that there was no
evidence of nerve compression in the left hand and noted that there was no atrophy, sensory or
motor deficit. He also found that it was not clear that appellant’s initial onset of bilateral acute
pain and numbness and tingling in both hands was solely causally related to her employment.
Dr. Finkel concluded that the etiology of appellant’s symptomatology was unclear. He opined
that the subjectivity of appellant’s examination and inconsistency of her symptomatolgy did not
support the diagnosis of either reflex sympathetic dystrophy or cutaneous neuroma.
On July 23, 2007 appellant, through his representative, requested reconsideration of the
July 31, 2006 merit decision. Additional medical reports were submitted. In a June 25, 2007
letter, Dr. Finkelstein noted that appellant had been a patient since March 20, 2006 and the
diagnosis at that time was postsurgical complex regional pain syndrome. He reported that
appellant had cervicothoracic sympathetic block/stellate ganglion block on October 6, 2006,
which provided significant relief of pain in her hand. Dr. Finkelstein stated that appellant was
cleared to return to work full time with a weight restriction of 20 pounds as of her last visit on
June 11, 2007. In a June 26, 2007 letter, Dr. Montero provided a narrative statement of his
treatment and physical findings of appellant’s left wrist and arm from December 5, 2005 through
October 12, 2006. He concluded that appellant had a chronic pain condition of the left upper
extremity and left hand since her carpal tunnel release in 2004.
In a November 2, 2007 merit decision, the Office modified the July 31, 2006 decision and
denied appellant’s claim that reflex sympathetic dystrophy and cutaneous neuroma were
employment related. It found that Dr. Finkel’s report constituted the weight of the medical
evidence and that Dr. Finkel properly based his medical opinion that the additional conditions
were not work related on his examination of appellant and review of the medical record.

3

LEGAL PRECEDENT
An employee who claims benefits for a work-related condition has the burden of
establishing by the weight of the medical evidence a firm diagnosis of the condition claimed and
a causal relationship between that condition and factors of federal employment.2 An employee
seeking compensation under the Federal Employees’ Compensation Act has the burden of
establishing her claim by the weight of the reliable, probative and substantial evidence.3
Section 8123(a) of the Act provides in part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.4 When there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.5
ANALYSIS
To resolve the conflict between appellant’s attending physicians and the Office referral
physician, the Office properly referred appellant to an impartial medial specialist under 5 U.S.C.
§ 8123(a). The Office provided Dr. Finkel with appellant’s records and a statement of accepted
facts so he could base his opinion on a complete and accurate history. Dr. Finkel found no
clinical evidence to suggest reflex sympathetic dystrophy. He noted that there was no evidence
of nerve compression in the left hand nor any atrophy or any sensory or motor deficit. Based on
his physical examination of appellant and her symptoms Dr. Finkel determined that there was no
support for a diagnosis of either reflex sympathetic dystrophy or cutaneous neuroma. As
Dr. Finkel did not find that appellant had either reflex sympathetic dystrophy or cutaneous
neuroma neither of these conditions could not be found to be related to her employment injury.
Medical reports from Dr. Montero and Dr. Finkelstein were submitted with appellant’s request
for reconsideration however neither of the reports addressed the issue at hand, whether she had
reflex sympathetic dystrophy or cutaneous neuroma related to her employment injury, as neither
of the reports diagnosed either condition.
The Board finds that the opinion of the impartial medical specialist is based on a proper
factual and medical history and is sufficiently well rationalized that it is entitled to special
weight. The weight of the medical opinion evidence establishes that appellant did not sustain
reflex sympathetic dystrophy or cutaneous neuroma consequential to her accepted carpal tunnel
syndrome on June 24, 2004.

2

See Roy L. Humphyrey, 57 ECAB 238 (2005); see Naomi A Lilly, 10 ECAB 560, 574 (1959).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968).

4

5 U.S.C. § 8123(a).

5

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

CONCLUSION
The Board finds that appellant did not establish that she sustained reflex sympathetic
dystrophy or cutaneous neuroma caused by her June 24, 2004 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

